IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                 _____________________
                                                                           FILED
                                     No. 07-60455                     October 25, 2007
                                  Summary Calendar
                                 _____________________             Charles R. Fulbruge III
                                                                           Clerk

VULCAN CONSTRUCTION MATERIALS, LP,
SOUTHERN AND GULF COAST DIVISION,
                                                                         Plaintiff-Appellee
v.
McLEA DEVELOPERS, INC., doing business as
LEACH CONSTRUCTION COMPANY, INC.,
                                                                    Defendant-Appellant

                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                                  (1:05-CV-47)

Before WIENER, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.